                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                          *
                                                  *
v.                                                *       Criminal No. 20-00089-JB
                                                  *
MARK WAYNE COOPER                                 *

                                 MOTION FOR DETENTION

       The United States moves for pretrial detention of the defendant, pursuant to Title 18,

United States Code, Section 3142(e) and (f).

       1. Eligibility of Case. This case is eligible for a detention order because this case involved:

              A.              Crime of Violence (18 U.S.C. ' 3156);

              B.              This is an offense for which the maximum sentence is life

                              imprisonment or death;

              C.    X         This is a drug offense for which a maximum term of imprisonment

                              of ten years or more is prescribed;

              D.              The above-named defendant(s) has committed a felony after having

                              been convicted of two or more prior offenses described in

                              paragraphs A through C, or two or more state or local offenses that

                              would have been offenses described in paragraphs A through C if a

                              circumstance giving rise to Federal jurisdiction had existed;

              E.              Any felony that is not otherwise a crime of violence that involves a

                              minor victim or that involves the possession or use of a firearm or

                              destructive device (as those terms are defined in section 921), or any

                              other dangerous weapon, or involves a failure to register under

                              section 2250 of title 18, United States Code;
              F. X           There is a serious risk that the above-named defendant will flee;

              G. X           There is a serious risk that the above-named defendant will obstruct

                             or attempt to obstruct justice, or threaten, injure, or intimidate, or

                             attempt to threaten, injure, or intimidate, a prospective witness or

                             juror.

       2. Reason for Detention. The court should detain the defendant because there are no

conditions or combination of conditions of release which will reasonably assure:

              A. X           The defendant=s appearance as required; and/or

              B. X           The safety of any other person and/or the community.

       3. Rebuttable Presumption. The United States will invoke the rebuttable presumption

against the defendant pursuant to Title 18, United States Code, Section 3142(e). If yes, the

rebuttable presumption arises because:

              A. X           There is probable cause to believe that the defendant committed a

                             drug offense for which a maximum term of imprisonment of ten

                             years or more is prescribed or an offense under Title 18, United

                             States Code, Section 924(c).

              B.             The defendant has been convicted of a Federal offense as described

                             in Title 18, United States Code, Section 3142(f)(1), or of a state or

                             local offense that would have been an offense described in the above

                             section if a circumstance giving rise to Federal jurisdiction had

                             existed; and

              C.             The defendant committed the offense described in paragraph B

                             above while on release pending trial for a Federal, State, or local

                             offense; and
               D.             A period of not more than five years has elapsed since the date of

                              conviction for offense described in paragraph C above, or the release

                              of the person from imprisonment, whichever is later.

               E.             The defendant is alleged to have committed a crime concerning the

                              exploitation of a child as referred to in Title 18, United States Code,

                              Section 3142(e).

       4. Time for Detention Hearing. The United States, by and through the undersigned

Assistant United States Attorney, requests that this court conduct a detention hearing:

               A.             At first appearance; or

               B.   X         After a continuance of 3      days (not to exceed three days).

               Dated this 9th day of September, 2020.

                                             RICHARD W. MOORE
                                             UNITED STATES ATTORNEY


                                             By: s/Gloria A. Bedwell
                                             Gloria A. Bedwell (BEDWG1000)
                                             Assistant United States Attorney
                                             United States Attorney=s Office
                                             63 S. Royal Street, Suite 600
                                             Mobile, Alabama 36602
                                             Telephone: (251) 441-5845

                                CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, I have electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
counsel for the defendant.

                                                 s/Gloria A. Bedwell
                                                 Gloria A. Bedwell
                                                 Assistant United States Attorney
